          IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE DISTRICT OF KANSAS

In re: Christopher Lawrence Hahn,
                                                      Case No. 21-10238-7
     Debtor.
__________________________

Ilene J. Lashinsky,
United States Trustee,

      Plaintiff,

v.                                                    Adversary Proceeding
                                                      No. 21-05021
Titan Legal Processing, LLC,

     Defendant.
________________________________________________________________

      Declaration in Support of United States Trustee’s
             Request for Entry of Default by Clerk
________________________________________________________________

     1.   I, Richard Kear, am an attorney with the United States

Department of Justice. I represent the Plaintiff, the United States

Trustee, and I am authorized to make this Declaration. I have

personal knowledge of the facts stated in this Declaration.

     2.   On June 14, 2021, the United States Trustee filed a

Complaint against the Defendant (Adv. P. Doc. 1).




                                        1
            Case 21-05021   Doc# 11-1       Filed 08/02/21   Page 1 of 3
    3.   On June 15, 2021, the Clerk of the Bankruptcy Court issued

a Summons (Adv. P. Doc. 3).

    4.   On June 15, 2021, a copy of the Summons and Complaint

was mailed to the Defendant’s registered agent, Spiegel & Utrera,

P.A., at the address listed with the Illinois Secretary of State: 123

West Madison St., Suite 806, Chicago, IL 60602. The affidavit of

service was filed June 16, 2021 (Adv. P. Doc. 5).

    5.   The mail to Spiegel & Utrera was returned as undeliverable.

In an abundance of caution, I located Spiegel & Utrera’s current

address online through its website, and even though it had not

updated its address with the Illinois Secretary of State I mailed an

alias summons on July 1, 2021 to that address: Continental Office

Plaza, Suite L12, 2340 S. River Road, Des Plaines, IL 60018. The

affidavit of service was filed July 1, 2021 (Adv. P. Doc. 10).

    6.   Defendant’s answer or responsive pleading was due at the

latest on July 30, 2021, but it has not filed an answer or other

responsive pleading in response to the Complaint, and the time for it

to do so under Fed. R. Bankr. P. 7012 has expired.

    7.   No counsel for Defendant has contacted me.


                                       2
           Case 21-05021   Doc# 11-1       Filed 08/02/21   Page 2 of 3
    8.     Defendant is a limited liability company, not a minor or

incompetent person or person in military service.

    I declare under penalty of perjury that the foregoing is true and

correct.

    Executed on August 2, 2021.

                                     By: Richard A. Kear, #20724
                                     Trial Attorney
                                     301 N. Main St., Suite 1150
                                     Wichita, KS 67202
                                     316-269-6213 (phone)
                                     Richard.Kear@usdoj.gov




                                         3
             Case 21-05021   Doc# 11-1       Filed 08/02/21   Page 3 of 3
